268 F.2d 340
Homer Clyde HAYSLIP, Appellant,v.The TAXTAG CO., Inc., et al., Appellees.Homer Clyde HAYSLIP, Bankrupt, Appellant,v.George J. LONG, Creditor Appellee.
Nos. 17710, 17711.
United States Court of Appeals, Fifth Circuit.
June 30, 1959, Rehearing Denied in No. 17711 Aug. 13, 1959.

Grace W. Thomas, Atlanta, Ga., for appellant.
Henry M. Hatcher, Jr., Herbert Johnson, Atlanta, Ga., for appellees.
Before RIVES, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
No. 17710 is an appeal from a judgment finding certain respondents not guilty in a citation for contempt in the District Court, Civil Action No. 3825.1  The District Court considered the attempted appeal in forma pauperis to be frivolous and certified that it was not taken in good faith,2 explaining:


2
'When this case was called for trial, Movant Homer C. Hayslip was given a full opportunity to present any evidence he wished to present in support of the charges made in his motion for contempt, but after such opportunity was afforded he failed to present any evidence to support his charges and the Court has found that such charges were groundless.


3
'The Court, therefore, certifies that the appeal sought to be taken in forma pauperis in this case is not taken in good faith.'


4
Upon the earnest representation of counsel, and our of an abundance of caution, this Court permitted the appeal to be prosecuted in forma pauperis on the original records and with a stenographic transcript provided at the expense of the United States.


5
No. 17711 is an appeal from a judgment approving an order of the Referee denying a discharge to a bankrupt.3  Again the District Court, acting under the statute, 28 U.S.C.A. 1915, declined to permit the appeal to be taken in forma pauperis, saying:


6
'The motion of Homer C. Hayslip to proceed in forma pauperis his appeal in the above stated case read and considered.


7
'This case has been in court for a great many years and until this time the said Homer C. Hayslip has employed counsel, and the Court presumes that he has paid counsel for their services.  The bankrupt on a former appeal prevailed in the Fifth Circuit Court of Appeals which ordered a new trial.  The matter of his discharge in bankruptcy was retried before the Referee of this Court and a discharge in bankruptcy again denied to him.  This Court has carefully considered the merits of this appeal and, in view of the fact that the case was tried the second time pursuant to the ruling of the Circuit Court of Appeals, is not of the opinion that there are any questions remaining in the case of sufficient gravity to justify the granting of an appeal in forma pauperis.  It would seem that if movant is able to employ counsel he would be able to pay the costs of court.  Regardless of the financial condition, however, in order to grant his motion it would have to appear to this Court that there existed some ground of appeal that would justify the Court granting the same, but the Court does not so find.


8
'The motion is denied.'


9
Again, out of an abundance of caution, this Court permitted the appeal in forma pauperis to be taken.


10
The two appeals have been heard upon full argument, lengthy briefs, and voluminous records and exhibits.  Our consideration has served only to increase our respect for the patience and thoroughness with which the District Court has already considered and correctly decided every contention of the appellant.  We find no merit in either appeal to warrant any further opinion.  The judgments are therefore


11
Affirmed.



1
 For litigation in that action, which has extended over nearly ten years, see: Hayslip v. Textag Co., D.C.N.D.Ga.1950, 94 F. Supp. 425, affirmed Textag Co. v. Hayslip, 5 Cir., 1951, 192 F.2d 435; Hayslip v. Textag Co., D.C.N.D.Ga.1951, 98 F. Supp. 879


2
 28 U.S.C.A. 1915


3
 For an earlier appeal, see Hayslip v. Long, 5 Cir., 1955, 227 F.2d 550